Title: To Thomas Jefferson from John Melson, 8 February 1808
From: Melson, John
To: Jefferson, Thomas


                  
                     Honoured sir 
                     
                     feberay 8th 1808 Winchester virginia
                  
                  this perhaps may appeare strange to your ears But withs out the Lest dout of the willingness of your hart. I write these few lines to you. for if I Thought it was out of the Bound of your hospitablness would not request This one favour of you And that is to assist me in geting a complet english education so that I may Be able to improve my mind and gain a small Portion of that knowledge of wich you are now in posesion of for I am A person without an education and having Been deprived of the very means That should have gained me one I feel the loss of it in every sence. Knowing that the knowledge of letters is one of the greates Blessing that Every god Bestoed on mankind for you know that by this means you have And will perserve through all your life what your memory would have Lost in a few days and can lay up a rich treasuer of knouledge for Those that shall com after you for by the arte of letters you can sit at Home By your own fire sid and inform your self of all that is done in the disttant parts of the world and what has Been done every sence the first Ages of mankind. But shall I attemt to shew to you the importance of An education no sir for you know that the arte of letters does as it ware revive all Past ages and sets them on the stage at once and shall I for the want of a friend To assist me in geting of Twelvemonth or two of schooling have to live with Nature unrefined as the ore in the earth god for Bid for I Prize it A bove All the gifts of nature and if you will Be so good as to assist me in what I request I will strive to sattisfy you for it if health and life lasts any Lenth of time I have Been som time striving to gain an education without the healp of any person But not being able I call on you as a friend In time of need hoping that you will take My request and situation in to Consideration now dear friend you have it in your power to do as you please As god has made you stuard over his But sir if your stuardship will not Admit you to assist me I wish you to keep my name mute and not let any Person Know of my request to you and though we are strangers to each other yet from Information I make choice of you not entertaining the lest dout of your turning a deaf ear to the cry of the needy though a stranger and if my nedy Request finds no favour in the Bounds of you extened charity I will try a nother gentlman or more and then if no friend I can find I can then But only continue to commiss at my own  So Sir, please to answr me as sown as possble yor subject and well wisher till death.
                  
                     John Melson 
                     
                  
               